Exhibit 10.1

 

IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

 

VENBIO SELECT ADVISOR LLC, a

)

 

Delaware limited liability company,

)

 

individually and derivatively on behalf of

)

 

Immunomedics, Inc.,

)

 

 

)

C.A. No. 2017-0108-JTL

 

Plaintiff,

)

 

 

)

 

v.

)

 

 

)

 

DAVID M. GOLDENBERG, BRIAN A.

)

 

MARKISON, ROBERT FORRESTER,

)

 

JASON ARYEH, CYNTHIA L. SULLIVAN,

)

 

GEOFF COX, BOB OLIVER, SEATTLE

)

 

GENETICS, INC., a Delaware corporation,

)

 

GREENHILL & CO., INC., a Delaware

)

 

corporation, and GREENHILL & CO., LLC, a

)

 

New York limited liability company,

)

 

 

)

 

 

Defendants,

)

 

 

)

 

and

)

 

 

)

 

IMMUNOMEDICS, INC., a Delaware

)

 

corporation,

)

 

 

 

 

 

Nominal Defendant.

 

 

 

STIPULATION AND AGREEMENT
OF SETTLEMENT, COMPROMISE, AND RELEASE

 

This Stipulation and Agreement of Settlement, Compromise, and Release (the
“Stipulation”), dated as of November 2, 2017, is made and entered into by and
among: (i) venBio Select Advisor LLC (“venBio”); (ii) Dr. David M. Goldenberg
(“Goldenberg”), Cynthia L. Sullivan (“Sullivan”), and Brian A. Markison
(“Markison,” and together with Goldenberg and Sullivan, the “Settling
Individuals”); (iii) Greenhill & Co., Inc. and Greenhill & Co., LLC

 

--------------------------------------------------------------------------------


 

(together, “Greenhill,” and, together with the Settling Individuals, the
“Settling Group”); and (iv) Immunomedics, Inc. (“Immunomedics” or the “Company”
and, together with venBio and the Settling Group, the “Settling Parties”).  This
Stipulation states all of the terms of the settlement and resolution of the
matters set forth herein and replaces in their entirety the binding settlement
term sheet entered into by venBio, the Settling Individuals, and the Company on
May 3, 2017 (the “Individual Term Sheet,” appended hereto as Exhibit 1) and the
binding settlement term sheet entered into by venBio, Greenhill, and the Company
on June 8, 2017 (the “Greenhill Term Sheet,” appended hereto as Exhibit 2, and
together with the Individual Term Sheet, the “Settlement Term Sheets”).  The
Settling Parties intend to fully and finally release, resolve, compromise,
settle, and discharge the Claims as described in the Releases below in
connection with (i) the action styled venBio Select Advisor LLC v. David M.
Goldenberg et.al, C.A. No. 2017-0108-JTL (Del. Ch.) (the “venBio Action”),
subject to the approval of the Court of Chancery of the State of Delaware (the
“Court”), (ii) the action styled Goldenberg et al. v. Aghazadeh et al., C.A.
No. 2017-0163-JTL (Del. Ch.) (the “Section 225 Action”), and (iii) the action
styled Immunomedics, Inc. v. venBio Select Advisor LLP, et al., C.A.
No. 1:17-cv-00176-LPS (the “Federal Action”) in the United States District Court
for the District of Delaware (the “U.S. District Court”).  Together, the venBio
Action, the Section 225 Action, and the Federal Action are referred to as the
“Delaware Litigations.”  All terms capitalized herein shall, unless defined

 

2

--------------------------------------------------------------------------------


 

elsewhere in this Stipulation, have the meanings ascribed to them in Article I
below. This Stipulation does not release, resolve, compromise, settle, or
discharge any Claims by venBio or the Company against Robert Forrester
(“Forrester”), Jason Aryeh (“Aryeh”), Geoffrey Cox (“Cox”), or Bob Oliver
(“Oliver”) (together, the “Non-Settling Defendants”).

 

RECITALS

 

WHEREAS, on November 2, 2016, the board of directors of Immunomedics (the
“Board”) set December 14, 2016 as the date for the Company’s annual meeting of
stockholders (the “Annual Meeting”);

 

WHEREAS, on November 16, 2016, venBio nominated Dr. Behzad Aghazadeh
(“Aghazadeh”), Dr. Khalid Islam (“Islam”), Mr. Scott Canute (“Canute”), and
Mr. Peter Barton Hutt (“Hutt”) (together, the “venBio Nominees”) for election to
the Board, and a proxy contest ensued (the “Proxy Contest”);

 

WHEREAS, on December 14, 2016, the Company postponed the Annual Meeting to
February 16, 2017;

 

WHEREAS, on January 8, 2017, the Company’s Board was reconstituted to be
comprised of Goldenberg, Markison, Forrester, Aryeh, Sullivan, Cox, and Oliver
(together, the “Pre-Meeting Board”);

 

WHEREAS, on February 9, 2017, the Company entered into a transaction with
Seattle Genetics, Inc. (the “Seattle Genetics Transaction” and “Seattle
Genetics,” respectively);

 

3

--------------------------------------------------------------------------------


 

WHEREAS, on February 10, 2017, the Company publicly disclosed the Seattle
Genetics Transaction and announced that the Annual Meeting would be postponed
until March 3, 2017;

 

WHEREAS, on February 13, 2017, venBio commenced the venBio Action in the Court
against, among others, the members of the Pre-Meeting Board;

 

WHEREAS, on February 17, 2017, the Pre-Meeting Board caused the Company to
commence the Federal Action in the U.S. District Court against venBio and the
venBio Nominees in connection with the Proxy Contest;

 

WHEREAS, on March 3, 2017, the Company held its annual meeting of stockholders
at which each of the venBio Nominees received a majority of stockholder votes
cast and, Goldenberg, Sullivan, and Markison each received a plurality of
stockholder votes cast;

 

WHEREAS, on March 3, 2017, certain members of the Pre-Meeting Board initiated
the Section 225 Action in the Court pursuant to 8 Del. C. § 225 against venBio
and each of the venBio Nominees;

 

WHEREAS, on March 6, 2017, venBio filed its First Amended Verified Complaint in
the venBio Action which, among other things added additional breach of fiduciary
duties claims against the Pre-Meeting Board, including derivative claims brought
on behalf of Immunomedics, and venBio renewed its application for an injunction
preventing the Seattle Genetics Transaction from closing;

 

4

--------------------------------------------------------------------------------


 

WHEREAS, on March 9, 2017, the Court entered a temporary restraining order
against the closing of the Seattle Genetics Transaction, pending a hearing on
venBio’s motion for a preliminary injunction;

 

WHEREAS, on March 13, 2017, the Court entered a Status Quo Order in the
Section 225 Action (the “Status Quo Order”) naming Aghazadeh, Islam, Canute,
Hutt, Goldenberg, Sullivan, and Markison as the Status Quo Board of the Company
(the “Status Quo Board”);

 

WHEREAS, the parties thereafter agreed upon a stipulated scheduling order in the
venBio Action, which the Court entered, that set the matter for a three day
trial commencing on June 19, 2017;

 

WHEREAS, the parties and several third parties undertook substantial expedited
discovery, including producing approximately 59,365 documents (335,199 pages)
and serving and responding to interrogatories;

 

WHEREAS, on April 19, 2017, venBio filed its Second Amended Verified Complaint
in the venBio Action that, among other things, added Greenhill as a defendant
based on allegations that Greenhill aided and abetted alleged breaches of
fiduciary duty by the Pre-Meeting Board;

 

WHEREAS, on May 2, 2017, the Status Quo Board met and unanimously authorized a
partial settlement of the venBio Action, including the execution of the
Individual Term Sheet with Goldenberg, Sullivan, and Markison;

 

WHEREAS, on May 3, 2017, counsel for each of the Status Quo

 

5

--------------------------------------------------------------------------------


 

Board members, including the Settling Individuals, the Company, and venBio
executed the Individual Term Sheet that sets forth the terms of a settlement
between the Company, venBio, and the Settling Individuals that provided, among
other things, for the release of all Released Claims (as defined below).  The
Individual Term Sheet contemplated, among other things, that the Delaware
Litigations would be stayed pending mediation with the Non-Settling Defendants
and Greenhill;

 

WHEREAS, Greenhill contends that the Greenhill Engagement Letters (as defined
below) provide Greenhill with a consent right regarding the partial settlement;
and Greenhill was not requested to provide and did not provide, at the time that
the Individual Term Sheet was executed, consent to the partial settlement;

 

WHEREAS, on May 4, 2017, the Status Quo Board and the Company submitted a
stipulation and proposed order, and the Court entered an order, lifting the
provisions of the Status Quo Order and confirming that the Status Quo Board is
the Company’s lawful Board, provided,  however,  that if the Section 225 Action
is not dismissed pursuant to the stipulation and order, the parties shall be
restored to their positions in the Section 225 Action as of immediately prior to
the execution of the Individual Term Sheet;

 

WHEREAS, on May 4, 2017 and May 5, 2017, orders partially staying the Delaware
Litigations were entered by the Court and the U.S. District Court;

 

6

--------------------------------------------------------------------------------


 

WHEREAS, on May 10, 2017, the Court entered orders                 (i) approving
the dismissal of Seattle Genetics from the venBio Action and       (ii) staying
further proceedings in the venBio Action pending finalization of the partial
settlement reflected in the Individual Term Sheet and the outcome of the
mediation, except for the filing and adjudication of motions to dismiss by Cox,
Forrester, Oliver, Aryeh, and Greenhill;

 

WHEREAS, on June 8, 2017, venBio, the Company, and Greenhill executed the
Greenhill Term Sheet, which sets forth the terms of settlement between those
parties of all existing claims asserted or that could have been asserted between
them in connection with the Delaware Litigations, the Seattle Genetics
Transaction, the Financing (as defined below), the Annual Meeting, the Greenhill
Engagement Letters, and this Settlement (as defined below);

 

WHEREAS, Sullivan’s employment pursuant to the Fifth Amended and Restated
Employment Agreement by and between Immunomedics and Sullivan, dated
July 1, 2014 (the “Sullivan Employment Agreement”) (attached as Exhibit 3
hereto), ended on July 1, 2017;

 

WHEREAS, the Settling Parties intend that the Settlement will release all of the
Released Claims and terminate the venBio Action as against the Settling Group,
the Section 225 Action and the Federal Action as described herein with
prejudice;

 

WHEREAS, the entry by the Settling Parties into this Stipulation

 

7

--------------------------------------------------------------------------------


 

is not, and shall not be construed as or deemed to be, evidence of an admission
as to the merit or lack of merit of any claim or defense asserted in any of the
Delaware Litigations,

 

NOW THEREFORE, it is hereby stipulated, consented to, and agreed in the manner
set forth herein:

 

I.                                        DEFINITIONS

 

In addition to the terms defined elsewhere in this Stipulation, the following
capitalized terms used in this Stipulation, shall have the meanings specified
below:

 

A.            “Affiliate” means, as to any Person, another Person that controls,
is controlled by, or is under common control with, such Person.

 

B.            “Arbitrable Claims” means those matters described in Article III,
Section (a) below.

 

C.            “Business Day” means any day other than a day on which banks in
Delaware are required or permitted to close.

 

D.            “Claims” mean any and all manner of claims, demands, rights,
liabilities, losses, obligations, duties, damages, diminutions in value, costs,
debts, expenses, interest, penalties, fines, sanctions, defenses, counterclaims,
offsets, fees, attorneys’ fees and disbursements, expert or consulting fees and
disbursements, actions, potential actions, causes of action, suits, agreements,
judgments, decrees, matters, issues and controversies of any kind, nature or
description whatsoever, whether

 

8

--------------------------------------------------------------------------------


 

disclosed or undisclosed, accrued or unaccrued, apparent or not apparent,
foreseen or unforeseen, matured or not matured, suspected or unsuspected,
liquidated or not liquidated, fixed or contingent, which now exist, or
heretofore or previously existed, or may hereafter exist, including known claims
and Unknown Claims, whether direct, derivative, individual, class,
representative, legal, equitable or of any other type, or in any other capacity,
whether based on state, local, foreign, federal, statutory, regulatory, common,
or other law or rule (including, but not limited, to any claims under federal or
state securities law, federal or state antitrust law, or under state disclosure
law); provided, however, that Claims shall not include claims to enforce this
Stipulation.

 

E.            “Company Counsel” shall mean all attorneys and law firms that have
represented the Company, including without limitation Vinson & Elkins LLP
(“V&E”) and DLA Piper (“DLA”).

 

F.             “Company Preserved Claims” shall mean all rights and claims that
the Company (or its employees, representatives and Affiliates) may have against
any of the Non-Settling Defendants or Company Counsel.

 

G.            “Company Released Parties” shall mean Immunomedics and its
respective past, present, and future parents, subsidiaries, divisions,
controlling Persons, Affiliates, predecessors, predecessors-in-interest,
successors, successors-in-interest, and assigns and each and all of its and

 

9

--------------------------------------------------------------------------------


 

their past, present, or future trusts, trustees, executors, estates,
administrators, beneficiaries, distributees, foundations, agents, employees,
fiduciaries, stockholders, partners, partnerships, general or limited partners
or partnerships, joint ventures, member firms, limited liability companies,
corporations, principals, officers, directors, managing directors, members,
managers, managing members, managing agents, financial or investment advisors,
advisors, consultants, investment bankers, entities providing any fairness
opinion, underwriters, brokers, dealers, financing sources, lenders, commercial
bankers, attorneys, personal or legal representatives, accountants, tax
advisors, and Affiliates of any of such Persons; provided, however, that Company
Released Parties shall not include Company Counsel or any of the Non-Settling
Defendants.

 

H.            “Current Stockholders” means all holders of record of Immunomedics
stock as of the date of execution of this Stipulation.

 

I.             “Effective Date” means the first Business Day following the date
the Judgment becomes Final.

 

J.             “Federal Action Released Claims” means any and all Claims that
are or were or could have been alleged, asserted, or set forth in the Federal
Action or in any other court, tribunal, forum, or proceeding by venBio, any of
the Settling Group, the Company, or any of their respective successors and
assigns, against each other, the venBio

 

10

--------------------------------------------------------------------------------


 

Released Parties, the Company Released Parties, or the Released Settling Group
Parties, relating to or arising out of the Proxy Contest, the Annual Meeting
and/or Sections 13 and 14 of the Securities Exchange Act of 1933; provided,
however, that the Federal Action Released Claims shall not include claims to
enforce this Stipulation or the Preserved Claims.

 

K.                                    “Final” with respect to the Judgment
approving the settlement of the venBio Action means:  (1) if no appeal of the
Judgment is timely filed, the expiration date of the time provided for filing or
noticing any appeal under the Rules of the Court of Chancery or of any appellate
court therefrom; or (2) if there is an appeal of the Judgment, (i) the date of
final dismissal of all such appeals, or the final dismissal of any proceeding on
certiorari or otherwise, or (ii) the date the Judgment is finally affirmed on an
appeal, the expiration of the time to file a petition for a writ of certiorari
or other form of review, or the denial of a writ of certiorari or other form of
review, and, if certiorari or other form of review is granted, the date of final
affirmance following review pursuant to that grant.  However, any appeal or
proceeding seeking subsequent judicial review pertaining solely to an order
issued with respect to attorneys’ fees, costs, or expenses shall not in any way
delay or preclude the Judgment from becoming Final.

 

L.                                     “Financing” means the placement by or on
behalf of the Company of $125 million in Series A-1 Convertible Preferred Stock.

 

11

--------------------------------------------------------------------------------


 

M.                                 “Greenhill Released Parties” means
Greenhill & Co., Inc., Greenhill & Co., LLC, and each of their respective past,
present, or future parents, subsidiaries, divisions, controlling Persons,
Affiliates, predecessors, predecessors-in-interest, successors,
successors-in-interest, and assigns and each and all of its and their past,
present, or future trusts, trustees, executors, estates, administrators,
beneficiaries, distributees, foundations, agents, employees, fiduciaries,
stockholders, partners, partnerships, general or limited partners or
partnerships, joint ventures, member firms, limited liability companies,
corporations, principals, officers, directors, managing directors, members,
managers, managing members, managing agents, financial or investment advisors,
advisors, consultants, investment bankers, entities providing any fairness
opinion, underwriters, brokers, dealers, financing sources, lenders, commercial
bankers, attorneys, personal or legal representatives, accountants, tax
advisors, and Affiliates of any of such Persons.

 

N.                                    “Judgment” means the Order and Partial
Final Judgment to be entered approving the settlement of the venBio Action
pursuant to Court of Chancery Rule 54(b) in all material respects (including the
joint tortfeasor provisions), substantially in the form attached as Exhibit 4
hereto.

 

O.                                    “Notice” means the Notice of Pendency and
Proposed Partial Settlement of Stockholder Derivative Action, Settlement
Hearing, and

 

12

--------------------------------------------------------------------------------


 

Right to Appear, substantially in the form attached hereto as Exhibit 5.

 

P.                                      “Person” means an individual,
corporation, partnership, limited liability company, limited liability
partnership, joint venture, syndicate, person, trust, estate, association,
organization, or other entity, including any governmental authority, and
including any successor, by merger or otherwise, of any of the foregoing.

 

Q.                                    “Preserved Claims” means the Company
Preserved Claims, the Settling Individual Preserved Claims, and the venBio
Preserved Claims.

 

R.                                    “Released Claims” means the Federal Action
Released Claims, the Section 225 Action Released Claims, and the venBio Action
Released Claims.

 

S.                                      “Released Settling Group Parties” means
the Released Settling Individual Parties and the Greenhill Released Parties.

 

T.                                     “Released Settling Individual Parties”
means the Settling Individuals and each of their respective Affiliates, heirs,
trusts, trustees, executors, estates, administrators, beneficiaries,
distributees, foundations, agents, employees, fiduciaries, partners, agents,
attorneys, personal or legal representatives, accountants, tax advisors, and the
Affiliates of each of such Persons.

 

U.                                    “Section 225 Action Released Claims” means
any and all

 

13

--------------------------------------------------------------------------------


 

Claims that are or were or could have been alleged, asserted, or set forth in
the Section 225 Action by venBio, any of the Settling Group, the Company, or any
of their respective successors and assigns, against each other, the venBio
Released Parties, the Company Released Parties, or the Released Settling Group
Parties, provided, however, that the Section 225 Action Released Claims shall
not include claims to enforce this Stipulation.

 

V.                                    “Settlement” means the settlement
contemplated by this Stipulation and its exhibits.

 

W.                                 “Settlement Hearing” means the hearing to be
held by the Court to determine whether the proposed settlement of the venBio
Action should be approved as fair, reasonable, and adequate to the Company; 
whether the venBio Action should be dismissed with prejudice as against the
Settling Group; whether to fully, finally, and forever, release, settle, and
discharge the venBio Action Released Claims; whether venBio should be awarded
reimbursement of its fees and expenses in connection with the venBio Action, and
whether a Judgment approving the settlement of the venBio Action should be
entered in accordance with the terms of this Stipulation.

 

X.                                    “Settlement Scheduling Order” means the
scheduling order to be entered pursuant to Rule 23.1 of the Rules of the Court
of Chancery, substantially in the form attached hereto as Exhibit 6.

 

14

--------------------------------------------------------------------------------


 

Y.                                    “Settling Individual Preserved Claims”
means (i) all Arbitrable Claims; (ii) Goldenberg’s and Sullivan’s Claims
relating to the cashless exercise of the Sullivan Options and Goldenberg
Options; (iii)  Claims relating to director compensation, access to corporate
information or other rights arising solely as a result of such Settling
Individual’s being a director of the Company to the extent, if any, that such
Claims would otherwise be considered released hereby; (iv) if (a) the Company,
directly or derivatively, initiates a Company Preserved Claim against any
Company Counsel and (b) such Company Counsel shall bring any third party claim,
including without limitation a Claim for contribution, against any Settling
Individual, all rights to counterclaims  that any of the Settling Individuals
may have against such Company Counsel; and (v) any Settling Individual Claim
arising under Section X(F) hereof.

 

Z.                                     “Termination Agreement” means the
agreement executed on May 4, 2017, between the Company and Seattle Genetics to
terminate the Seattle Genetics Transaction.

 

AA.                           “Unknown Claims” means any Claims that any of the
Settling Parties do not know or suspect to exist in his, her, or its favor at
the time of the release of such claims, which, if known by him, her, or it,
might have affected his, her, or its decision(s) with respect to the
Settlement.  With respect to any and all Released Claims, the Settling Parties
stipulate and agree that the Company, venBio, and each of the

 

15

--------------------------------------------------------------------------------


 

Settling Group expressly waive, and shall be deemed to have waived by operation
of the Judgment, any and all provisions, rights, and benefits conferred by
California Civil Code § 1542 or any law of any state or territory of the United
States, or principle of common law or foreign law, which is similar, comparable,
or equivalent to California Civil Code § 1542, which provides:

 

(a)                                 A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS
WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE
TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY
AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR.

 

BB.                           “venBio Action Released Claims” means any and all
Claims that are or were or could have been alleged, asserted, or set forth in
the venBio Action or in any other court, tribunal, forum, or proceeding by
venBio, any of the Settling Group, or the Company (directly or derivatively), or
any of their respective successors and assigns, against each other and against
the venBio Released Parties, the Company Released Parties, and the Released
Settling Group Parties relating to or arising from (i) the Seattle Genetics
Transaction, (ii) the Termination Agreement, (iii) the Financing, (iv) the
negotiation of the Settlement Term Sheets or this Settlement, (v) this
Stipulation, (vi) the Annual Meeting, (vii) the Proxy Contest, and (viii) the
Greenhill Engagement Letters; provided, however, that the venBio Action Released
Claims shall

 

16

--------------------------------------------------------------------------------


 

not include claims to enforce this Stipulation or the Preserved Claims.

 

CC.                           “venBio Preserved Claims” means all rights and
claims that venBio (and its employees, representatives, Affiliates, partners
and/or stockholders) may have against any of the Non-Settling Defendants.

 

DD.                           “venBio Released Parties” shall mean venBio, each
of the venBio Nominees, and each of their respective past, present, or future
parents, subsidiaries, divisions, controlling Persons, Affiliates, predecessors,
predecessors-in-interest, successors, successors-in-interest, and assigns and
each and all of its and their past, present, or future trusts, trustees,
executors, estates, administrators, beneficiaries, distributees, foundations,
agents, employees, fiduciaries, stockholders, partners, partnerships, general or
limited partners or partnerships, joint ventures, member firms, limited
liability companies, corporations, principals, officers, directors, managing
directors, members, managers, managing members, managing agents, financial or
investment advisors, advisors, consultants, investment bankers, entities
providing any fairness opinion, underwriters, brokers, dealers, financing
sources, lenders, commercial bankers, attorneys, personal or legal
representatives, accountants, tax advisors, and Affiliates of any of such
Persons.

 

EE.                             For ease of reference, the following terms are
defined elsewhere in this Stipulation:

 

1.                                      9/23/2016 Engagement Letter (page 34)

 

17

--------------------------------------------------------------------------------


 

2.                                      12/14/2016 Engagement Letter (page 34)

 

3.                                      Aghazadeh (page 3)

 

4.                                      Reserved

 

5.                                      Annual Meeting (page 3)

 

6.                                      Arbitration Escrow Account (page 37)

 

7.                                      Arbitrator (page 36)

 

8.                                      Aryeh (page 3)

 

9.                                      Assignment Agreement (page 23)

 

10.                               Attorneys’ Fee and Expense Award (page 49)

 

11.                               Board (page 3)

 

12.                               Canute (page 3)

 

13.                               Cause after a Change in Control (page 26)

 

14.                               Certificate Amendment (page 23)

 

15.                               Change in Control (pages 26, 37)

 

16.                               Company (page 2)

 

17.                               Confidentiality Provisions (page 35)

 

18.                               Court (page 2)

 

19.                               Cox (page 3)

 

20.                               Delaware Litigations (page 2)

 

21.                               DLA (page 9)

 

22.                               Federal Action (page 2)

 

23.                               Forrester (page 3)

 

18

--------------------------------------------------------------------------------


 

24.                               Goldenberg (page 1)

 

25.                               Goldenberg Deferred Payments (page 31)

 

26.                               Goldenberg Employment Agreement (page 24)

 

27.                               Goldenberg Escrow Account (page 31)

 

28.                               Goldenberg Life Insurance Policies (page 33)

 

29.                               Goldenberg Options (page 33)

 

30.                               Goldenberg Release (page 29)

 

31.                               Goldenberg Severance Payments (page 30)

 

32.                               Good Cause after a Change in Control (page 30)

 

33.                               Greenhill (page 2)

 

34.                               Greenhill Engagement Letters (page 35)

 

35.                               Greenhill Term Sheet (page 2)

 

36.                               Guaranteed Payments (page 30)

 

37.                               Hutt (page 3)

 

38.                               IBC (page 29)

 

39.                               Immunomedics (page 2)

 

40.                               Individual Term Sheet (page 2)

 

41.                               Islam (page 3)

 

42.                               Markison (page 1)

 

43.                               Non-Settling Defendants (page 3)

 

44.                               Oliver (page 3)

 

45.                               Pre-Meeting Board (page 3)

 

19

--------------------------------------------------------------------------------


 

46.                               Proxy Contest (page 3)

 

47.                               PSUs (page 27)

 

48.                               RSUs (page 27)

 

49.                               Seattle Genetics (page 3)

 

50.                               Seattle Genetics Transaction (page 3)

 

51.                               Section 225 Action (page 2)

 

52.                               Section 409A (page 26)

 

53.                               Settling Group (page 2)

 

54.                               Settling Individuals (page 2)

 

55.                               Settling Parties (page 2)

 

56.                               Settlement Term Sheets (page 2)

 

57.                               Status Quo Board (page 5)

 

58.                               Status Quo Order (page 5)

 

59.                               Stipulation (page 1)

 

60.                               Sullivan (page 1)

 

61.                               Sullivan Deferred Payments (page 26)

 

62.                               Sullivan Employment Agreement (page 7)

 

63.                               Sullivan Escrow Account (page 26)

 

64.                               Sullivan Options (page 27)

 

65.                               Sullivan Release (page 24)

 

66.                               Sullivan Severance Payments (page 26)

 

67.                               Term (page 33)

 

20

--------------------------------------------------------------------------------


 

68.          U.S. District Court (page 2)

 

69.          Valuation (page 33)

 

70.          V&E (page 9)

 

71.          venBio (page 1)

 

72.          venBio Action (page 2)

 

73.          venBio Nominees (page 3)

 

II.                                   SCOPE OF SETTLEMENT

 

A.            Dismissal of Claims and Actions.  Subject to the issuance of the
Judgment and the other conditions set forth in this Stipulation, the venBio
Action as against only the Settling Group and all venBio Action Released Claims
asserted therein as against or by only the Settling Group, shall be finally and
fully compromised, settled, released, discharged, and dismissed with prejudice. 
The Section 225 Action and the Federal Action, and all Section 225 Action
Released Claims and Federal Action Released Claims, shall be finally and fully
compromised, settled, released, discharged, and dismissed with prejudice.

 

B.            Submission of the Settlement to the Court for Approval.  As soon
as practicable after this Stipulation has been executed, the Settling Parties
shall move the Court for approval of the settlement of the venBio Action in
accordance with this Stipulation pursuant to Court of Chancery Rule 23.1.  The
other aspects of the Settlement reflected in this Stipulation are not subject to
court approval.

 

21

--------------------------------------------------------------------------------


 

C.            Dismissal Process.  The process to carry out the dismissals set
forth in Section II(A) is as follows:

 

i.              venBio Action.  Upon the entry of the Judgment, the venBio
Action as against the Settling Group (and only as against the Settling Group)
shall be dismissed with prejudice, on the merits and without costs (except as
provided herein).

 

ii.             Federal Action.  Upon execution of this Stipulation, the Federal
Action shall be dismissed with prejudice, on the merits, and without costs
(except as provided herein), by submitting a Stipulation of Dismissal in the
form attached hereto as Exhibit 7.

 

iii.            Section 225 Action.  Upon execution of this Stipulation, the
Section 225 Action shall be dismissed with prejudice, on the merits, and without
costs (except as provided herein), through the submission of a Stipulation of
Dismissal in the form attached hereto as Exhibit 8.

 

D.            Settlement Consideration.  In consideration for the dismissal of
the Delaware Litigations and related claims as set forth in Section II(A), and
the full and final release, settlement, and discharge of any and all Released
Claims, the Settling Parties have agreed to the following consideration:

 

i.              Share Authorization.  On June 29, 2017, Goldenberg and Sullivan
voted to approve an amendment to the Company’s

 

22

--------------------------------------------------------------------------------


 

certificate of incorporation (the “Certificate Amendment”) to increase the
number of authorized common shares to 250,000,000, as agreed to in the
Individual Term Sheet.

 

ii.             Intellectual Property Rights.  Each of Goldenberg and Sullivan
shall immediately deliver to the Company a fully signed and executed assignment
agreement in the form of Exhibits 9 and 10, respectively (each, an “Assignment
Agreement”) assigning to the Company any and all rights of such Person, if any,
in global intellectual property (other than express rights to royalties pursuant
to existing agreements with the Company and Goldenberg’s patent application and
related intellectual property related to cyber space medicine (U.S. patent
application no. 13/627,176 (published as U.S. publication no. 2013/0024209 A1),
titled “Virtual Doctor Interactive Cybernet System)) all as more fully set forth
in the respective Assignment Agreements).  In addition to their respective
Assignment Agreements, each of Goldenberg and Sullivan covenants and agrees, at
the Company’s reasonable expense, and within thirty (30) days after receipt by
Goldenberg or Sullivan, as applicable, of any required documentation or
materials (or a longer time upon written consent of the Company, which consent
shall not be unreasonably withheld), to execute or provide any and all further
necessary documentation and to do all further acts reasonably requested by the
Company to confirm and perfect title in and to all such assigned

 

23

--------------------------------------------------------------------------------


 

intellectual property.  Goldenberg and Sullivan shall provide documentation of
their expenses upon request and shall obtain the Company’s written consent prior
to incurring expenses that exceed $2,500.00.  Each of Goldenberg and Sullivan
represents and warrants that there has been no transfer or assignment by either
of them of intellectual property of which Goldenberg was an inventor during his
employment at the Company other than as permitted by the Amended and Restated
Employment Agreement, effective as of July 1, 2015, as further amended by
Amendment No. 1 to Amended and Restated Employment Agreement effective
November 30, 2015 (together, the “Goldenberg Employment Agreement”) (attached as
Exhibit 14 hereto).

 

iii.            Consideration Specific to Sullivan.

 

(a)           Resignation.  Upon execution of this Stipulation, Sullivan shall
(1) resign from all remaining director and officer and other positions at the
Company and any of the Company’s Affiliates, if any, (2) agree to abide by all
post-termination covenants and obligations set forth in the Sullivan Employment
Agreement, including Sullivan’s non-compete obligations, and (3)  execute and
deliver a release in the form attached hereto as Exhibit 12 (the “Sullivan
Release”) as a condition to receiving the payments contemplated by this
Stipulation. Commencing July 2, 2017 and continuing through the earlier of
(x) the execution of this Stipulation and (y) the election and qualification of
her

 

24

--------------------------------------------------------------------------------


 

successor or her earlier resignation or her removal as a director of the Company
in accordance with Delaware law, Sullivan shall be entitled to receive fees set
by the Board for all other non-employee directors (pro rata for the period of
her service as a non-employee director) in accordance with Delaware law. The
termination of Sullivan’s membership on the Board in accordance with Delaware
law will not give rise to a claim by Sullivan for any additional compensation of
any kind, including for unemployment, severance, or any other further
compensation, remuneration or benefits except as provided in Article III hereof.

 

(b)           Employment Agreement Payments.

 

(1)           No later than the earlier of (A) August 31, 2017 and (B) five
(5) Business Days after the execution of this Stipulation, the Company will pay
to Sullivan any accrued but unpaid base salary, accrued but unpaid employee
pension benefits (including without limitation any 401(k) matching payments),
employee welfare benefits and incurred but unreimbursed business expenses
through July 1, 2017.  Subject to the execution of this Stipulation and the
execution and non-revocation of the release contemplated by
Section II(D)(iii)(a)(3) and within five (5) Business Days following the
deadline for revoking such release, but subject to the provisions of
Section II(D)(iii)(b)(2) hereof, the Company also shall make the following
payments to Sullivan in

 

25

--------------------------------------------------------------------------------


 

accordance with the relevant provisions of the Sullivan Employment Agreement
applicable to a termination without “Cause after a Change in Control” (as
defined in the Sullivan Employment Agreement):  (y) $2,058,552, representing a
one-time payment equal to three times Sullivan’s annual rate of compensation,
and (z) $1,029,276, representing a one-time payment equal to three times
Sullivan’s target bonus, in accordance with Section 2.2(b)(i) of the Sullivan
Employment Agreement (together, the “Sullivan Severance Payments”).  Sullivan’s
acceptance of any payments under this Section II(D)(iii)(b)(1) shall not
adversely affect her Arbitrable Claims.

 

(2)           If Sullivan is determined to be a “specified employee” for
purposes of 26 U.S.C. § 409A (“Section 409A”), the Company may defer any portion
of the Sullivan Severance Payments that are “nonqualified deferred compensation”
within the meaning of Section 409A (such amount, the “Sullivan Deferred
Payments”) for a period of six (6) months commencing, subject to execution of
this Stipulation, as of July 1, 2017 (the date the Sullivan Employment Agreement
expired by its terms), in which case the Company shall place the Sullivan
Deferred Payments into an interest-bearing escrow account (the “Sullivan Escrow
Account”), in accordance with an escrow agreement substantially in the form of
Exhibit 20.  As soon as practicable after the expiration of such deferral
period, and in no

 

26

--------------------------------------------------------------------------------


 

event more than five (5) Business Days thereafter, provided the Company is not
insolvent, the Company shall pay or cause to be paid to Sullivan the Sullivan
Deferred Payments, plus any interest thereon as provided by Section 2.10 of the
Sullivan Employment Agreement.  For the avoidance of doubt, in the event the
Company fails or refuses to pay or cause to be paid to Sullivan any Sullivan
Deferred Payments, plus interest due thereupon pursuant to Section 2.10 of the
Sullivan Employment Agreement, on the basis of its insolvency, Sullivan
nevertheless shall continue to hold a claim against the Company and its
bankruptcy estate, including funds in the Sullivan Escrow Account, for such
amounts.

 

(c)           Accelerated Vesting.  Upon execution of this Stipulation, the
vesting of stock options, restricted stock options (“RSUs”), performance stock
options (“PSUs”), or other equity rights held by Sullivan as listed on
Exhibit 13 (the “Sullivan Options”), will be accelerated as of July 1, 2017 (the
date the Sullivan Employment Agreement expired by its terms) in accordance with
Section 2.2(b)(v) of the Sullivan Employment Agreement.  Sullivan shall then
have the earlier of (1) twenty-four (24) months from July 1, 2017 or (2) the
expiration date of such Sullivan Options in which to exercise any Sullivan
Options.

 

(d)           Health Insurance Payment.  The Company’s obligation to make health
insurance payments to Sullivan shall be satisfied by making the payments to
Goldenberg pursuant to Section

 

27

--------------------------------------------------------------------------------


 

II(D)(iv)(c) hereof, provided, however, that, if Sullivan is for any reason
required by Court order or applicable law or regulation to make COBRA premium
payments independently of Goldenberg at any time during the eighteen (18) months
following July 1, 2017, the Company shall, at Sullivan’s option and upon thirty
(30) days’ written notice to the Company, pay Sullivan $806.71, representing the
value of one month of COBRA coverage for Sullivan, as calculated in good faith
by the Company’s Chief Financial Officer, monthly, for the remainder of the
18-month period, such monthly payments to be increased or decreased if and to
the extent of any increase or decrease in the aggregate monthly health insurance
premiums for Sullivan.  The Company shall make each payment on or between the
first and fifth Business Day of each month and shall modify the payment
contemplated in II(D)(iv)(c) to Goldenberg accordingly to reflect individual
coverage.

 

iv.            Consideration Specific to Goldenberg.

 

(a)           Resignation.

 

(1)           Upon execution of this Stipulation, Goldenberg shall (A)  resign
from all officer and other positions at the Company and all officer and other
positions at each of the Company’s Affiliates, provided, however, that he shall
remain as a director of the Company until his successor is elected and qualified
or until his earlier resignation or removal in  accordance with Delaware law,
and that he

 

28

--------------------------------------------------------------------------------


 

shall remain a director of IBC Pharmaceuticals, Inc. (“IBC”), which directorship
shall be coterminous with his directorship of the Company; (B) agree to abide by
all post-termination covenants and obligations set forth in the Goldenberg
Employment Agreement, including Goldenberg’s non-compete obligations; and
(C) execute and deliver a release in the form attached hereto as Exhibit 15 (the
“Goldenberg Release”) as required in the Goldenberg Employment Agreement as a
condition to receiving the Goldenberg Severance Payments contemplated by
Sections II(D)(iv)(b)(1)(y) and (z) of this Stipulation.

 

(2)           Commencing upon Goldenberg’s resignation from all non-director
positions pursuant to Section II(D)(iv)(a)(1)(A), and for as long as he remains
a non-employee director of the Company, Goldenberg shall be entitled to receive
fees set by the Board for all other non-employee directors (pro rata for the
period of his service as a non-employee director) in accordance with Delaware
law.  The termination of Goldenberg’s membership on the Board or the board of
directors of IBC by reason of the election and qualification of his successor or
his earlier resignation or removal in accordance with Delaware law will not give
rise to a claim by Goldenberg for unemployment, severance, or any other further
compensation, remuneration or benefits of any kind except as provided in
Article III.

 

(3)           Goldenberg will comply with all post-

 

29

--------------------------------------------------------------------------------


 

termination covenants and obligations under the Goldenberg Employment Agreement.

 

(b)           Employment Agreement Payments.

 

(1)           No later than the earlier of (A) sixty (60) days after the
termination of Goldenberg’s employment and (B) five (5) Business Days after the
execution of this Stipulation, the Company will pay to Goldenberg his Guaranteed
Payments (as defined in Section 13(b) of the Goldenberg Employment Agreement)
through the date of termination of his employment.  Subject to the execution of
this Stipulation and the execution and non-revocation of the release
contemplated by Section II(D)(iv)(a)(3) and within five (5) Business Days after
the deadline for revoking such release, but subject to
Section II(D)(iv)(b)(2) below, the Company also shall make the following
payments to Goldenberg in accordance with the relevant provisions of the
Goldenberg Employment Agreement, for a termination without “Good Cause after a
Change in Control” (as defined in the Goldenberg Employment Agreement): 
(y) $1,944,121, representing a one-time payment equal to three times
Goldenberg’s annual salary, and (z) $450,000, representing a one-time payment
equal to three times the minimum annual required incentive payment, in
accordance with Section 13(c)(iv) of the Goldenberg Employment Agreement (the
payments under clauses (y) and (z) collectively, the “Goldenberg Severance
Payments”).

 

30

--------------------------------------------------------------------------------


 

Goldenberg’s acceptance of such payments shall not adversely affect his
Arbitrable Claims.

 

(2)           If Goldenberg is determined to be a “specified employee” for
purposes of Section 409A, the Company may defer any portion of the Goldenberg
Severance Payments that are “nonqualified deferred compensation” within the
meaning of Section 409A (such amount, the “Goldenberg Deferred Payments”) for a
period of six (6) months following the date of execution of this Stipulation, in
which case the Company shall place the Goldenberg Deferred Payments into an
interest-bearing escrow account (the “Goldenberg Escrow Account”), in accordance
with an escrow agreement substantially in the form of Exhibit 20.  As soon as
practicable after the expiration of such deferral period, and in no event more
than five (5) days thereafter, provided the Company is not insolvent, the
Company shall pay or cause to be paid to Goldenberg the Goldenberg Deferred
Payments, plus any interest thereon as provided by Section 13(f) of the
Goldenberg Employment Agreement.  For the avoidance of doubt, in the event the
Company fails or refuses to pay or cause to be paid to Goldenberg any Goldenberg
Deferred Payments, plus interest thereupon due thereupon pursuant to
Section 2.10 of the Goldenberg Employment Agreement, on the basis of its
insolvency, Goldenberg nevertheless shall continue to hold a claim against the
Company and its bankruptcy estate, including funds in

 

31

--------------------------------------------------------------------------------


 

the Goldenberg Escrow Account, for such amounts.

 

(c)           Health Insurance and Benefits Payment.  Subject to the
effectiveness of the release contemplated by Section II(D)(iv)(a)(3) hereof,
commencing within five (5) Business Days of the date of execution of this
Stipulation, the Company shall pay Goldenberg $1,659.88, representing the value
of one month of COBRA coverage for both Sullivan and Goldenberg, as calculated
in good faith by the Company’s Chief Financial Officer, monthly, for a period of
thirty-six (36) months, in accordance with Section 13(c)(iv)(A) of the
Goldenberg Employment Agreement, such monthly payments to be increased or
decreased if and to the extent of any increase or decrease in the aggregate
monthly health insurance premiums for Sullivan and Goldenberg.  With the
exception of the first monthly payment, which shall be paid as indicated above,
the Company shall make each subsequent payment on or between the first and fifth
Business Day of each month.  Pursuant to Section 13(c)(iv)(A) of the Goldenberg
Employment Agreement, and, by cross-reference, Section 5(c) of the Goldenberg
Employment Agreement, the Company shall also pay all other employee benefits
pursuant to Section 5(c).

 

(d)           Royalty Payments; Payments on Disposition of Undeveloped Assets;
Net Revenue Payments.  The Company’s obligations for royalties and other
payments shall be in accordance with

 

32

--------------------------------------------------------------------------------


 

the Goldenberg Employment Agreement, including, without limitation Sections
4.2(a)(i), 4.2(a)(ii), 4.2(b) and 13(c)(iv) thereof, as applicable.

 

(e)           Accelerated Vesting.  Upon execution of this Stipulation, the
vesting of stock options, RSUs, PSUs, or other equity rights held by Goldenberg
as listed on Exhibit 16 (the “Goldenberg Options”) will be accelerated in
accordance with Section 13(e)(i) of the Goldenberg Employment Agreement, the
provisions of the Company’s 2006 Stock Incentive Plan, as amended, and any award
agreements thereunder.  Goldenberg shall have until the earlier of
(1) twenty-four (24) months following the end of the remaining balance of his
“Term” (as defined in the Goldenberg Employment Agreement) and (2) the
expiration date of any stock options included among such grants in which to
exercise any such stock options.

 

(f)            Life Insurance Policies.  The Company and Goldenberg shall agree
to an independent expert who shall be charged with determining the fair value
(the “Valuation”) to the Company of the life insurance policies owned by the
Company on the life of Goldenberg (the “Goldenberg Life Insurance Policies”). 
The Valuation shall take into account the type of each policy, the premiums paid
by the Company, and the actuarial value of each policy, and other factors
typically considered by valuation experts, and shall be delivered to Goldenberg
and the Company simultaneously.  Within thirty (30) days following delivery of

 

33

--------------------------------------------------------------------------------


 

the Valuation to Goldenberg and the Company, at Goldenberg’s option, the Company
shall transfer the Goldenberg Life Insurance Policies to any transferee
(including, without limitation, Goldenberg) that (1) pays the Company such fair
value as determined by the Valuation; or (2) reimburses the Company for all
premiums paid by the Company for such policies if the independent expert
determines that the policies are such that the fair market value of the policies
is measured by the premiums and fees paid.  If Goldenberg elects not to transfer
one or more of the Goldenberg Life Insurance Policies in accordance with the
preceding sentence, the Company will negotiate in good faith with Goldenberg to
reach an agreement whereby that policy or those policies will be cancelled.

 

v.             Consideration Specific to Greenhill.

 

(a)           Termination of the Greenhill Engagement Letters and Continuation
of Confidentiality.  Effective as of the Effective Date, the engagement letter
dated September 23, 2016 between Greenhill & Co., LLC and the Company (the
“9/23/2016 Engagement Letter,” attached hereto as Exhibit 18) and the engagement
letter dated December 14, 2016 between and among Greenhill & Co., LLC, V&E, and
the Company (together with amendments thereto, the “12/14/2016 Engagement
Letter,” attached hereto as Exhibit 19) (together, the 9/23/2016 Engagement
Letter and the 12/14/2016 Engagement Letter, the

 

34

--------------------------------------------------------------------------------


 

“Greenhill Engagement Letters”) are terminated, provided, however, that the
Confidentiality Provisions (defined in the following sentence) shall survive
termination. The “Confidentiality Provisions” are the confidentiality provisions
(only) of the second paragraph of Paragraph 6 of the 9/23/2016 Engagement Letter
and Paragraph 2 and the second paragraph of Paragraph 8 of the 12/14/2016
Engagement Letter.  The Releases set forth in Article IV of this Stipulation
shall not affect the Greenhill Confidentiality Provisions or enforcement
thereof.

 

(b)           Waiver of Fees, Reimbursement, and Indemnification.  As
consideration for the Settlement (including the Releases set forth herein),
Greenhill agrees to forgo and not seek any and all fees, expense reimbursement,
or indemnification from the Company, except as provided for in
Section II(D)(v)(d) below, including, without limitation, under (a) Paragraphs
2, 3, and 5 of the 9/23/2016 Engagement Letter and (b) Paragraphs 4, 5, and 7 of
the 12/14/2016 Engagement Letter.

 

(c)           Consent to Settlement.  As further consideration for the
Settlement (and the Releases set forth herein), Greenhill consents to the
Settlement reflected herein, including the terms reflected in the Individual
Term Sheet.

 

(d)           Limited Reimbursement of Greenhill Expenses.  After the Effective
Date and within ten (10) Business Days of submission

 

35

--------------------------------------------------------------------------------


 

by Greenhill to the Company of appropriate documentation, the Company shall
reimburse Greenhill up to $200,000 for reasonable and documented expenses that
it incurred in connection with services provided under the Greenhill Engagement
Letters, including legal fees and expenses incurred in connection with the
defense of the venBio Action.  The Company shall not be responsible to pay or
reimburse Greenhill any other amount.

 

III.                              ARBITRATION OF CERTAIN ISSUES

 

A.            The Company, Goldenberg, and Sullivan disagree regarding
(i) Goldenberg’s claimed entitlement to up to 1.5 million RSUs, (ii) the portion
of Goldenberg’s claimed severance relating to a three times payment based on his
claimed bonus for fiscal year 2017, and (iii) Goldenberg’s and Sullivan’s
claimed rights to deferred bonuses and pro rata bonuses for fiscal year 2017,
and agree to arbitrate these disagreements as provided herein.

 

B.            The Company and Goldenberg and/or Sullivan shall arbitrate the
disputes set forth in Section III(A) pursuant to the Delaware Rapid Arbitration
Act before a single arbitrator who is a former jurist and is mutually agreed to
by the parties to the arbitration (the “Arbitrator”).  The arbitration shall
take place in Wilmington, Delaware, or such other location as the parties and
the Arbitrator may agree.  The Arbitrator shall limit discovery to that which is
reasonably necessary to resolve the parties’ disputes.  None of the Individual
Term Sheet (including the

 

36

--------------------------------------------------------------------------------


 

exhibit thereto), this Stipulation, any of the settlement communications
regarding either of them, or any statement or communication regarding any
“change of control” or “Change in Control” (as defined in the Goldenberg
Employment Agreement and/or the Sullivan Employment Agreement) made since the
Annual Meeting on March 3, 2017 up to, but not including, the date of the
initiation of the arbitration, shall be admissible in such arbitration.  The
arbitral award (the “Award”) shall (1) be rendered within 120 days after the
Arbitrator’s acceptance of his or her appointment; (2) be delivered in writing;
(3) state the reasons for the Award; and (4) be the sole and exclusive final and
binding remedy between and among the parties with respect to the disputed
matters.

 

C.            The Company agrees to pay for the Arbitrator in full by paying its
half of the Arbitrator’s fees and reimbursing Goldenberg and/or Sullivan for
their half of the Arbitrator’s fees, such reimbursement to be paid within five
(5) Business Days following receipt of Goldenberg’s and Sullivan’s invoice
therefor.  This payment obligation is in addition to the Company’s payment
obligations set forth in Section III(D).

 

D.            The Company agrees to pay reasonable attorneys’ fees and expenses
incurred by Goldenberg and/or Sullivan in connection with the arbitration
contemplated in this Article III, up to a cap of $650,000.  Upon execution of
the Stipulation and the establishment of an escrow account (the “Arbitration
Escrow Account”) subject to a mutually agreed

 

37

--------------------------------------------------------------------------------


 

escrow agreement in the form of Exhibit 21, the Company shall, within five
(5) Business Days thereafter, deposit $650,000 in the Arbitration Escrow Account
to provide for payment of such fees and expenses.  Goldenberg and Sullivan shall
be solely responsible for any fee payable to the escrow agent (which amount may
be paid out of the $650,000).  To obtain payment under this subsection, counsel
for Goldenberg and/or Sullivan must submit simultaneously to the escrow agent
and the Company periodic invoices, each reflecting only the total amounts
expended during that period along with a representation by such counsel that
these costs have been reasonably expended in pursuit of the claims in the
arbitration.  The escrow agent shall pay any such invoice within five (5) days
after receipt of each invoice, provided, however, that such payments by the
escrow agent shall not affect the Company’s subsequent ability to recover any
such amounts that are later found to be unreasonable.  The Company may request
additional information sufficient to allow it to assess the reasonableness of
the fees and expenses reflected in any such invoice (subject to the preservation
of attorney client and other privileges and attorney work product rights), but
such request shall not alter or delay the escrow agent’s obligation to timely
pay the invoice upon presentment.

 

E.            The Arbitrator shall, on an expedited basis, resolve any dispute
over the reasonableness of legal fees and expenses incurred in

 

38

--------------------------------------------------------------------------------


 

connection with the arbitration and for which payment is sought pursuant to
Section III(D).

 

IV.                               RELEASES

 

A.            venBio and Company Releases of Settling Group.

 

i.              Federal Action and Section 225 Action.  Effective upon entry of
Orders dismissing the Federal Action and the Section 225 Action, respectively,
each of Immunomedics, on behalf of itself, and, to the fullest extent permitted
by law, on behalf of the Company Released Parties, and venBio, on behalf of
itself, and, to the fullest extent permitted by law, on behalf of the venBio
Released Parties, fully, finally, and forever, releases, settles, and discharges
each of the Settling Group and the Released Settling Group Parties from and with
respect to each and every Federal Action Released Claim and Section 225 Action
Released Claim, and are forever barred and enjoined from commencing,
instituting, prosecuting, or continuing to prosecute any Federal Action Released
Claim and Section 225 Action Released Claim against any of the Settling Group or
the Released Settling Group Parties.

 

ii.             venBio Action.  Effective as of the Effective Date, each of
Immunomedics, on behalf of itself and to the fullest extent permitted by law, on
behalf of the Company Released Parties, and venBio, on behalf of itself and on
behalf of Immunomedics, and, to the fullest extent permitted by law, on behalf
of the venBio Released Parties,

 

39

--------------------------------------------------------------------------------


 

fully, finally, and forever, releases, settles, and discharges each of the
Settling Group and the Released Settling Group Parties from and with respect to
each and every venBio Action Released Claim, and are forever barred and enjoined
from commencing, instituting, prosecuting, or continuing to prosecute any venBio
Action Released Claim against any of the Settling Group or the Released Settling
Group Parties.

 

B.            venBio Releases of the Company.

 

i.              Federal Action and Section 225 Action.  Effective upon entry of
Orders dismissing the Federal Action and the Section 225 Action, respectively,
venBio, on behalf of itself, and, to the fullest extent permitted by law, on
behalf of the venBio Released Parties, fully, finally, and forever, releases,
settles, and discharges the Company Released Parties from and with respect to
each and every Federal Action Released Claim and Section 225 Action Released
Claim, and is forever barred and enjoined from commencing, instituting,
prosecuting, or continuing to prosecute any Federal Action Released Claim or
Section 225 Action Released Claim against any of the Company Released Parties.

 

ii.             venBio Action.  Effective as of the Effective Date, venBio, on
behalf of itself, and, to the fullest extent permitted by law, on behalf of the
venBio Released Parties, fully, finally, and forever, releases, settles, and
discharges the Company Released Parties from and with respect to each and every
venBio Action Released Claim, and is forever

 

40

--------------------------------------------------------------------------------


 

barred and enjoined from commencing, instituting, prosecuting, or continuing to
prosecute any venBio Action Released Claim against any of the Company Released
Parties, except as to Claims against the Non-Settling Defendants, for which the
Company will remain a Nominal Defendant.

 

C.            Company Releases of venBio.

 

i.              Federal Action and Section 225 Action.  Effective upon entry of
Orders dismissing the Federal Action and the Section 225 Action,
respectively, Immunomedics on behalf of itself, and, to the fullest extent
permitted by law, on behalf of the Company Released Parties, fully, finally, and
forever, releases, settles, and discharges the venBio Released Parties from and
with respect to each and every Federal Action Released Claim and Section 225
Action Released Claim, and is forever barred and enjoined from commencing,
instituting, prosecuting, or continuing to prosecute any Federal Action Released
Claim and Section 225 Action Released Claim against any of the venBio Released
Parties.

 

ii.             venBio Action.  Effective as of the Effective Date, each of
Immunomedics on behalf of itself, and, to the fullest extent permitted by law,
on behalf of the Company Released Parties fully, finally, and forever, releases,
settles, and discharges the venBio Released Parties from and with respect to
each and every venBio Action Released Claim, and shall thereupon be forever
barred and enjoined from

 

41

--------------------------------------------------------------------------------


 

commencing, instituting, prosecuting, or continuing to prosecute any venBio
Action Released Claim against any of the venBio Released Parties.

 

D.            Settling Individuals Releases.

 

i.              Federal Action and Section 225 Action.  Effective upon entry of
Orders dismissing the Federal Action and Section 225 Action, respectively, each
of the Settling Individuals, on behalf of themselves and, to the fullest extent
permitted by law, on behalf of the Released Settling Individual Parties and any
Person acting for or on behalf of, or claiming under, any of them, and each of
them, fully, finally, and forever, releases, settles, and discharges venBio, the
Company, the venBio Released Parties, and the Company Released Parties from and
with respect to each and every Federal Action Released Claim and Section 225
Action Released Claim, and is forever barred and enjoined from commencing,
instituting, prosecuting, or continuing to prosecute any Federal Action Released
Claim or Section 225 Action Released Claim against venBio, the Company, the
venBio Released Parties, and/or the Company Released Parties.

 

ii.             venBio Action.  Effective as of the Effective Date, each of the
Settling Individuals, on behalf of themselves and, to the fullest extent
permitted by law, on behalf of the Released Settling Individual Parties and any
Person acting for or on behalf of, or claiming

 

42

--------------------------------------------------------------------------------


 

under, any of them, and each of them, fully, finally, and forever, releases,
settles, and discharges venBio, the Company, the venBio Released Parties, and
Company Released Parties from and with respect to each and every venBio Action
Released Claim, and is forever barred and enjoined from commencing, instituting,
prosecuting, or continuing to prosecute any venBio Action Released Claim against
venBio, the Company, the venBio Released Parties, and/or the Company Released
Parties.

 

E.            Greenhill Releases.

 

i.              Federal Action and Section 225 Action.  Effective upon entry of
Orders dismissing the Federal Action and Section 225 Action, Greenhill, on
behalf of itself and, to the fullest extent permitted by law, on behalf of the
Greenhill Released Parties and any Person acting for or on behalf of, or
claiming under, any of them, and each of them, fully, finally, and forever,
releases, settles, and discharges venBio, the Company, the venBio Released
Parties, the Company Released Parties, and the Released Settling Individual
Parties from and with respect to each and every Federal Action Released Claim
and Section 225 Action Released Claim, and is forever barred and enjoined from
commencing, instituting, prosecuting, or continuing to prosecute any Federal
Action Released Claim and Section 225 Action Released Claim against venBio, the
Company, the venBio Released Parties, the Company Released Parties and/or the
Released Settling Individual Parties.

 

43

--------------------------------------------------------------------------------


 

ii.             venBio Action.  Effective as of the Effective Date, Greenhill,
on behalf of itself and, to the fullest extent permitted by law, on behalf of
the Greenhill Released Parties and any Person acting for or on behalf of, or
claiming under, any of them, and each of them, fully, finally, and forever,
releases, settles, and discharges venBio, the Company, the venBio Released
Parties, the Company Released Parties, and the Released Settling Individual
Parties from and with respect to each and every venBio Action Released Claim,
and is forever barred and enjoined from commencing, instituting, prosecuting, or
continuing to prosecute any venBio Action Released Claim against venBio, the
Company, the venBio Released Parties, the Released Settling Individual Parties
and/or the Company Released Parties.

 

F.            Remaining Claims.  Notwithstanding anything to the contrary
contained in this Stipulation, (i) venBio, the Company, and the Settling
Individuals retain the Preserved Claims, as applicable; and (ii) each Settling
Party retains the right to enforce this Stipulation.

 

G.            Later Discovered Facts.  Each Settling Party acknowledges that
it/he/she may discover facts in addition to or different from those now known or
believed to be true with respect to the Released Claims, but that it is the
intention of each of them to completely, fully, finally, and forever extinguish
any and all Released Claims, known or unknown, suspected or unsuspected, which
now exist, or heretofore existed, or may

 

44

--------------------------------------------------------------------------------


 

hereafter exist, and without regard to the subsequent discovery of additional or
different facts, including the Unknown Claims.

 

H.            Unknown Claims.  Each Settling Party acknowledges that the
inclusion of Unknown Claims in the Released Claims was separately bargained for
and is an integral part of this Settlement.

 

I.             No Liability.  The obligations incurred pursuant to this
Stipulation shall be in full and final disposition of the venBio Action as
against the Settling Group, the Section 225 Action in full, the Federal Action
in full, and the Released Claims.  The Settling Parties intend that the
Settlement eliminate all further risk and liability relating to Released Claims,
and that the Settlement shall be a final and complete resolution of all disputes
asserted or that could be or could have been asserted with respect to the
Released Claims.

 

J.             Joint Tortfeasor Release. The foregoing Releases are executed in
accordance with the provisions of 10 Del. C. § 6301, et seq., of the Uniform
Contribution Among Tortfeasors Act.  Accordingly, the Settling Parties agree
that, should it be determined that any Person, including, but not limited to,
the Non-Settling Defendants or any Company Counsel, not released herein is
jointly or severally or otherwise liable to any Company Released Party or any
venBio Released Party for any Released Claim, the claim against and damages
recoverable from such other Person shall be reduced by the pro rata share of the
Released

 

45

--------------------------------------------------------------------------------


 

Settling Group Parties’ liability or responsibility, if any, for such damages. 
The foregoing is intended to comply with 10 Del. C. § 6304(b) so as to preclude
any liability of the Settling Group and the Released Settling Group Parties to
any other alleged tortfeasors, if any, for contribution or otherwise relating to
(i) the Delaware Litigations, (ii) the Seattle Genetics Transaction, (iii) the
Termination Agreement, (iv) the Financing, (v) the negotiation of the Settlement
Term Sheets or this Settlement, (vi) this Stipulation, (vii) the Annual Meeting,
(viii) the Proxy Contest and/or (ix) the Greenhill Engagement Letters. 
Immunomedics and venBio further agree that the damages recoverable by them
against all other alleged tortfeasors, if any, including, but not limited to,
the Non-Settling Defendants or any Company Counsel shall be reduced to the
extent of the pro rata share of the Released Settling Group Parties’ liability
or responsibility, if any, for such damages.  The foregoing is intended to
comply with 10 Del. C. § 6304(b) so as to preclude any liability of the Settling
Group and/or the Released Settling Group Parties to other alleged tortfeasors,
if any, for contribution or otherwise.

 

V.                                    SCHEDULING ORDER AND NOTICE IN THE VENBIO
ACTION

 

A.            Promptly after the execution of this Stipulation, the Settling
Parties shall jointly request entry of a Settlement Scheduling Order: 
(i) approving the form and manner of Notice; (ii) setting the date and time of
the Settlement Hearing and establishing the procedures and schedule

 

46

--------------------------------------------------------------------------------


 

for the Court’s consideration of the Settlement and venBio’s application for an
award of attorneys’ fees and expenses; and (iii) continuing the stay of all
further proceedings in the venBio Action, except as may be necessary to
implement the Settlement.

 

B.            In accordance with the terms of the Settlement Scheduling Order to
be entered by the Court, no later than ten (10) Business Days after the date of
entry of the Settlement Scheduling Order, the Company shall cause the Notice to
be mailed to Current Stockholders at their respective last known addresses
appearing in its stockholder records.  Any and all costs with respect to the
mailing of the Notice shall be paid by the Company or its insurance carriers.

 

VI.                               FINAL ORDER AND JUDGMENT

 

1.             If the Settlement of the venBio Action contemplated by this
Stipulation is approved by the Court, the Settling Parties shall jointly request
that the Court enter the Judgment, substantially in the form attached hereto as
Exhibit 4.

 

VII.                          STAY OF VENBIO ACTION PENDING COURT APPROVAL

 

A.            On May 10, 2017, the Court stayed “all litigation activity in” the
venBio Action “pending finalization of the partial settlement and the outcome of
the mediation [with the Non-Settling Defendants], except for the filing and
adjudication of motions to dismiss by Defendants Cox, Forrester, Oliver, Aryeh,
and Greenhill and responses thereto.”  The Settling Parties agree

 

47

--------------------------------------------------------------------------------


 

to stay and not to initiate any other proceeding against any Settling Party
other than (a) those incident to the Settlement itself and (b) the Preserved
Claims pending the occurrence of the Effective Date.  The Settling Parties also
agree to use their reasonable best efforts to seek the stay and dismissal of,
and to oppose entry of any interim or final relief in any other proceeding
against any of the Settling Parties that challenges the Settlement.

 

VIII.                     TERMINATION OF SETTLEMENT AND EFFECT THEREOF

 

A.            Effect of Disapproval, Cancellation or Termination.  In the event
that (i) the settlement of the venBio Action is not approved or is modified or
reversed in any material respect, (ii) this Stipulation is disapproved,
canceled, or terminated pursuant to its terms, (iii) the Effective Date does not
occur, or (iv) the Judgment otherwise does not become Final for any reason, then
venBio, the Company, and the Settling Group (x) shall be deemed to have reverted
to their respective litigation status in the venBio Action immediately prior to
May 3, 2017, (y) shall negotiate a new discovery and trial schedule in good
faith, and (z) shall proceed as if the Stipulation had not been executed with
respect to the venBio Action, and in that event all of their respective claims
and defenses as to any issue in the venBio Action shall be preserved without
prejudice.

 

B.            Sections Effective Upon Execution of this Stipulation.  None of
the (i) resignations and payments contemplated by Sections

 

48

--------------------------------------------------------------------------------


 

II(D)(iii) and II(D)(iv), (ii) dismissals with prejudice of the Federal Action
and the Section 225 Action contemplated by Sections II(A) and II(C), or
(iii) Releases contemplated in Sections IV(A)(i), IV(B)(i), IV(C)(i), IV(D)(i),
and IV(E)(i) will be reversed or revoked if (x) the Effective Date does not
occur and/or (y) the Judgment otherwise does not become Final for any reason.

 

C.            Right to Terminate Settlement.  Any Settling Party has the right
(but not the obligation) to terminate the settlement of the venBio Action if the
Court does not enter a Judgment substantially in the form attached as Exhibit 4
hereto.

 

IX.                              NON-SETTLING DEFENDANTS IN VENBIO ACTION;
COMPANY COUNSEL.

 

B.              The Settling Parties agree that this Settlement is not intended
to diminish or extinguish in any way any Claims venBio or the Company has or may
have against the Non-Settling Defendants. or any Claims the Company may have
against Company Counsel.

 

X.                                   ATTORNEYS’ FEES AND EXPENSES;
INDEMNIFICATION

 

A.            venBio’s counsel will apply to the Court for an award of
reasonable attorneys’ fees and reimbursement of their litigation expenses
incurred in connection with the venBio Action to be paid by the Company and/or
its insurers (the “Attorneys’ Fee and Expense Award”).  Any attorneys’ fees and
litigation expenses awarded to venBio’s counsel shall

 

49

--------------------------------------------------------------------------------


 

be paid by the Company no later than five (5) Business Days after the Attorneys’
Fee and Expense Award, notwithstanding any objections thereto, potential for
appeal therefrom, appeals that may be taken, or any collateral attack on the
Settlement or the Attorneys’ Fee and Expense Award.  If the Settlement is
terminated pursuant to the terms of this Stipulation, or if the Attorneys’ Fee
and Expense Award is reversed or modified by court order and such order has
become Final, the Attorneys’ Fee and Expense Award shall be promptly repaid in
an amount consistent with such termination, reversal, or modification.

 

B.            The Company will pay the reasonable fees and expenses incurred by
venBio’s counsel in connection with the Section 225 Action and the Federal
Action within ten (10) Business Days of venBio’s or its counsel’s submission of
invoices therefor to the Company.

 

C.            To the extent not covered by the Company’s insurance policies, the
Company shall indemnify and reimburse Goldenberg, Sullivan, and Markison to the
fullest extent permitted by law for any and all attorneys’ fees and expenses or
other losses reasonably incurred by them in the Delaware Litigations.

 

D.            To the extent not covered by the Company’s insurance policies,
Goldenberg and Sullivan shall be reimbursed and indemnified by the Company for
reasonably incurred legal fees and expenses through execution of this
Stipulation for all actions taken with respect to the

 

50

--------------------------------------------------------------------------------


 

Delaware Litigations and the negotiation and documentation of this Stipulation.

 

E.                                     To the extent not covered by the
Company’s insurance policies, the Company agrees to indemnify and hold harmless
Goldenberg, Sullivan and Markison to the fullest extent permitted by law from
(1) any and all Claims, including any Claims for contribution, by any party to
the venBio Action, and (2) any third party claims brought by Company Counsel
against any of them arising from any Company Preserved Claim brought by or on
behalf of the Company against such Company Counsel, and the Company shall
indemnify and advance all reasonable attorneys’ fees and expenses associated
with such Claims and third party claims to the extent not covered by insurance.

 

F.                                      The indemnification agreements entered
into between the Company and Goldenberg, Sullivan, and Markison on or about
February 9, 2017, shall be terminated as of the Effective Date and shall not
apply to acts or transactions or legal fees or expenses incurred after the
Effective Date.  However, each of Goldenberg, Sullivan, and Markison shall
retain and are not waiving hereby any of their rights to advancements and
indemnification to the extent provided under the Company’s certificate of
incorporation, its bylaws, the common law, Delaware General Corporation Law or
otherwise for actions or omissions that occur (i) prior to any such individual’s
resignation or termination as an officer or

 

51

--------------------------------------------------------------------------------


 

employee and/or (ii) prior to the expiration or other termination of any
director’s term of service as a director.

 

XI.                              MISCELLANEOUS PROVISIONS

 

A.                                    Exhibits.  All of the Exhibits attached
hereto are material and integral parts hereof and shall be incorporated by
reference as though fully set forth herein.

 

B.                                    Amendment or Modification.  This
Stipulation may not be amended or modified, nor may any of its provisions be
waived, except by a written instrument signed by the Settling Parties or their
successors-in-interest (or their counsel).

 

C.                                    Headings.  The headings herein are used
for the purpose of convenience only and are not meant to have legal effect.

 

D.                                    Agreement Not to Assert Bad Faith.  Each
Settling Party agrees not to assert, whether or not for attribution, that any of
the Delaware Litigations were brought, prosecuted or defended in bad faith or
without a reasonable basis by any other Settling Party.

 

E.                                    Representations Regarding Settlement
Negotiations.

 

i.                                          Each of the Settling Parties
acknowledges and agrees that the terms of the Settlement reached between them
were negotiated at arm’s-length and in good faith and reflect a settlement that
was reached voluntarily, based upon adequate information and sufficient
discovery, and after consultation with experienced legal counsel.

 

52

--------------------------------------------------------------------------------


 

ii.                                       venBio represents and warrants that
venBio is a stockholder of the Company and was a stockholder of the Company at
all relevant times for purposes of maintaining standing in the venBio Action.

 

iii.                                    venBio represents that it has authority
from the venBio Nominees to enter into the Releases on behalf of the venBio
Nominees.

 

iv.                                   Each Settling Party represents and
warrants that (1) none of the Released Claims has been assigned, encumbered, or
in any manner transferred in whole or in part by such Settling Party or its
counsel; and (2) neither such Settling Party nor its counsel will attempt to
assign, encumber, or in any manner transfer, in whole or in part, any of the
Released Claims.

 

F.                                     No Liability Concessions.  Each of the
Settling Parties denies any and all allegations of wrongdoing, fault, liability,
or damage in the Delaware Litigations.  This Stipulation is not a finding or
evidence of the validity or invalidity of any claim or defense in the Delaware
Litigations, any wrongdoing by any of the Settling Group, venBio, the venBio
Nominees, or the Company or any damage or injury to any Settling Party.  Neither
this Stipulation, nor any of the terms and provisions of this Stipulation, nor
any of the negotiations or proceedings in connection therewith, nor any of the
documents or statements referred to herein or therein, nor the Settlement, nor
the fact of the Settlement, nor

 

53

--------------------------------------------------------------------------------


 

the Settlement proceedings, nor any act or omission in connection with any of
the foregoing:  (i) shall (a) be argued to be, used or construed as, offered, or
received in evidence as, or otherwise constitute an admission, concession,
presumption, proof, evidence, or a finding of any fact, liability, fault,
wrongdoing, injury, or damages, or of any wrongful conduct, act, or omission on
the part of any of the Released Settling Group Parties, the venBio Released
Parties, or the Company Released Parties, or (b) otherwise be used to create or
give rise to any finding, inference or presumption against any of the Released
Settling Group Parties, the venBio Released Parties, or the Company Released
Parties concerning any fact or any purported liability, fault, or wrongdoing or
any injury or damage to any Person or entity, or (ii) shall otherwise be
admissible, referred to or used in any proceeding of any nature, for any purpose
whatsoever; provided, however, that this Stipulation and its exhibits may be
introduced, referenced or otherwise used, subject to Rule 408 of the Federal
Rules of Evidence, the Delaware Rules of Evidence, and any and all other state
law corollaries thereto, whether in the Court or otherwise, as may be necessary
to argue and establish that the Stipulation and Judgement have res judicata,
collateral estoppel, or other issue or claim preclusion effect or to otherwise
consummate or enforce the Settlement and Judgment or to secure any insurance
rights or proceeds of any of the Released Settling Group Parties, the venBio
Released Parties,

 

54

--------------------------------------------------------------------------------


 

or the Company Released Parties or as otherwise required by law; provided
further, however, that this Stipulation, the Settlement, the fact of the
Settlement, and the Settlement Hearing may be introduced in any proceeding,
whether in the Court or otherwise, arising out of or relating to Preserved
Claims other than Arbitrable Claims; and provided further, that the exhibits to
this Stipulation may be introduced, referenced or otherwise used in any
proceeding, whether in the Court or otherwise, for purposes of enforcing their
terms, and may also be introduced in the arbitration contemplated in Section III
of this Stipulation.

 

G.                                   Extensions. Without further Order of the
Court, the Settling Parties may agree to reasonable extensions of time to carry
out any of the provisions of this Stipulation through written agreement signed
by counsel for all Settling Parties.

 

H.                                   Confidentiality.  To the extent permitted
by law, all agreements made and Orders entered during the course of or in the
venBio Action or the Section 225 Action relating to the confidentiality of
documents or information shall survive this Stipulation.

 

I.                                        Effect of Waiver.  The waiver by
venBio, the Company, or the Settling Group of any breach of this Stipulation
shall not be deemed a waiver of any other prior or subsequent breach of any
provision of this Stipulation.  Any failure by any Settling Party to insist upon
the strict performance by any other Settling Party of any of the provisions of
this

 

55

--------------------------------------------------------------------------------


 

Stipulation shall not be deemed a waiver of any of the provisions hereof, and
such Settling Party, notwithstanding such failure, shall have the right
thereafter to insist upon the strict performance of any and all provisions in
this Stipulation by such other Settling Party.

 

J.                                      Entire Agreement.  This Stipulation and
the Exhibits hereto constitute the entire agreement between the Settling Parties
and supersede any other prior agreements among the Settling Parties with respect
to the Settlement, including, without limitation, the Settlement Term Sheets. 
No representation, warranty, or inducement has been made to or relied upon by
any Settling Party concerning this Stipulation or its Exhibits, other than the
representations, warranties, and covenants expressly set forth in such
documents.

 

K.                                   Counterparts.  This Stipulation may be
executed in one or more counterparts, including by facsimile and electronic
mail.

 

L.                                    Best Efforts.  The Settling Parties and
their respective counsel of record agree that they will use their reasonable
best efforts to obtain all necessary approvals of the Court required by this
Stipulation (including, but not limited to, using their reasonable best efforts
to resolve any objections raised to the Settlement), and to promptly agree upon
and execute all such other documentation as may be reasonably required to obtain
final approval by the Court of the settlement of the venBio Action.

 

56

--------------------------------------------------------------------------------


 

M.                                 Construction of Stipulation.  This
Stipulation shall not be construed more strictly against one Settling Party than
another merely by virtue of the fact that it, or any part of it, may have been
prepared by counsel for one of the Settling Parties, it being recognized that
this Stipulation is the result of arm’s-length negotiations between the Settling
Parties, and all Settling Parties have contributed substantially and materially
to its preparation.

 

N.                                    Authority.  This Stipulation will be
executed by counsel to the Settling Parties, each of whom represents and
warrants that he or she has been duly authorized and empowered to execute this
Stipulation on behalf of such Settling Party, and that it shall be binding on
such Settling Party in accordance with its terms.

 

O.                                   Successors.  This Stipulation is and shall
be binding upon and shall inure to the benefit of the Settling Parties and the
respective personal and legal representatives, heirs, executors, administrators,
trustees, transferees, successors, and assigns of all such foregoing Persons and
upon any corporation, partnership, limited liability company, or other Person
into or with which any Settling Party may merge, consolidate, or reorganize,
provided, however, that (i) no Settling Party shall assign or delegate its
rights or responsibilities under this Stipulation without the prior written
consent of the other Settling Parties, which consent shall not be unreasonably
withheld, and (ii) any purported assignment not in

 

57

--------------------------------------------------------------------------------


 

conformance with this Section XI(O) shall be null and void.

 

P.                                     Breach.  The Settling Parties agree that
in the event of any breach of this Stipulation, all of the Settling Parties’
rights and remedies to enforce this Stipulation at law, equity or otherwise, are
expressly reserved.  Remedies are cumulative and not exclusive.

 

Q.                                   Third Party Beneficiaries.  The venBio
Released Parties, the Company Released Parties, and the Released Settling Group
Parties are the only intended beneficiaries of this Stipulation and may enforce
its terms.

 

R.                                    Governing Law.  This Stipulation, the
Settlement, and any and all disputes arising out of or relating in any way to
this Stipulation or the Settlement, whether in contract, tort or otherwise,
shall be governed by and construed in accordance with the laws of the State of
Delaware, without regard to any otherwise applicable conflict of law
principles.  Any action or proceeding to enforce any of the terms of the
Stipulation or Settlement, or any other action or proceeding among the Settling
Parties arising out of or relating in any way to this Stipulation or the
Settlement, with the exception of the Arbitrable Claims governed by Article III,
shall (i) be brought, heard, and determined exclusively in the Court, which
shall retain jurisdiction over the Settling Parties and all such disputes
(provided that, in the event that subject matter jurisdiction is unavailable in
the Court, then any such action or proceeding shall be brought, heard

 

58

--------------------------------------------------------------------------------


 

and determined exclusively in any other state or federal court sitting in
Wilmington, Delaware) and (ii) shall not be litigated or otherwise pursued in
any forum or venue other than the Court (or, if subject matter jurisdiction is
unavailable in the Court, then in any forum or venue other than any other state
or federal court sitting in Wilmington, Delaware).  Each Settling Party hereto
(w) consents to personal jurisdiction in any such action (but in no other
action) brought in the Court (or otherwise in Wilmington, Delaware);
(x) consents to service of process by registered mail upon such party and/or
such party’s agent; (y) waives any objection to venue in the Court and any claim
that Delaware or this Court is an inconvenient forum; and (z) EXPRESSLY WAIVES
ANY RIGHT TO DEMAND A JURY TRIAL AS TO ANY DISPUTE DESCRIBED IN THIS SECTION.

 

XII.                         LIST OF ALL EXHIBITS TO THIS STIPULATION

 

E.                                                                                    
The following documents are Exhibits to this Stipulation:

 

F.                                                                                     
Exhibit 1 — Individual Term Sheet

 

G.                                                                                   
Exhibit 2 — Greenhill Term Sheet

 

H.                                                                                  
Exhibit 3 — Sullivan Employment Agreement

 

I.                                                                                       
Exhibit 4 — Form of Order and Partial Final Judgment to be entered approving the
settlement of the venBio Action pursuant to Court of Chancery Rule 54(b)

 

J.                                                                                       
Exhibit 5 — Form of Notice of Pendency and Proposed Partial Settlement of
Stockholder Derivative Action, Settlement Hearing, and Right to Appear

 

K.                                                                                   
Exhibit 6 — Form of Scheduling Order to be entered pursuant to Rule 23.1 of the
Rules of the Court of Chancery

 

59

--------------------------------------------------------------------------------


 

L.                                                                                    
Exhibit 7 — Form of Federal Action Stipulation of Dismissal

 

M.                                                                                
Exhibit 8 — Form of Section 225 Action Stipulation of Dismissal

 

N.                                                                                   
Exhibit 9 — Form of Goldenberg Intellectual Property Assignment Agreement

 

O.                                                                                   
Exhibit 10 — Form of Sullivan Intellectual Property Assignment Agreement

 

P.                                                                                     
Exhibit 11— RESERVED

 

Q.                                                                                   
Exhibit 12 — Form of Sullivan Release

 

R.                                                                                   
Exhibit 13 — List of Sullivan Options, PSUs and RSUs

 

S.                                                                                     
Exhibit 14 — Goldenberg Employment Agreement, as amended

 

T.                                                                                    
Exhibit 15 — Form of Goldenberg Release

 

U.                                                                                   
Exhibit 16 — List of Goldenberg Options, PSUs and RSUs

 

V.                                                                                   
Exhibit 17 — RESERVED

 

W.                                                                                
Exhibit 18 — Engagement letter dated September 23, 2016 between Greenhill & Co.,
LLC and the Company

 

X.                                                                                   
Exhibit 19 — Engagement letter dated December 14, 2016 between and among
Greenhill & Co., LLC, V&E, and the Company

 

Y.                                                                                   
Exhibit 20 — Form of Escrow Agreement for Goldenberg and Sullivan Deferred
Payments

 

Z.                                                                                    
Exhibit 21 — Form of Escrow Agreement for Reimbursement of Arbitration Fees and
Expenses

 

60

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Settling Parties hereto have caused this Stipulation to
be executed by their duly authorized counsel, as of November 2, 2017.

 

OF COUNSEL:

MORRIS, NICHOLS, ARSHT & TUNNELL LLP

 

 

SCHULTE ROTH & ZABEL LLP

/s/ David J. Teklits

Michael E. Swartz

David J. Teklits (#3221)

Abigail F. Coster

Kevin M. Coen (#4775)

919 Third Avenue

Alexandra M. Cumings (#6146)

New York, New York 10022

1201 N. Market Street

(212) 756-2000

P.O. Box 1347

 

Wilmington, Dawlare 19899

 

(302) 658-9200

 

 

 

Attorneys for venBio Select Advisor LLC

 

 

 

ABRAMS & BAYLISS LLP

 

 

 

/s/ Sarah E. Delia

 

A. Thompson Bayliss (#4379)

 

Sarah E. Delia (#5833)

 

Daniel J. McBride (#6305)

 

20 Montchanin Rd., Ste. 200

 

Wilmington, Delaware 19807

 

(302) 778-1000

 

 

 

Attorneys for Immunomedics, Inc.

 

61

--------------------------------------------------------------------------------


 

 

MORRIS JAMES LLP

 

 

OF COUNSEL:

/s/ Albert H. Manwaring, IV

 

P. Clarkson Collins, Jr. (#739)

WILLIAMS & CONNOLLY LLP

Albert H. Manwaring, IV (#4339)

Robert A. Van Kirk

Meghan A. Adams (#4981)

Michael Goldsticker

500 Delaware Avenue, Suite 1500

725 Twelfth Street, N.W.

Wilmington, Delaware 19801

Washington, DC 20005

(302) 888-6800

(202) 434-5000

 

 

Attorneys for David M. Goldenberg and Cynthia L. Sullivan

 

 

 

DLA PIPER LLP (US)

 

 

 

/s/ Ethan H. Townsend

 

John L. Reed (#3023)

 

Ethan H. Townsend (#5813)

 

Harrison S. Carpenter (#018)

 

1201 North Market Street, Suite 2100

 

Wilmington, Delaware 19801

 

(302) 468-5700

 

 

 

Attorneys for Brian A. Markison

 

 

 

ROSS ARONSTAM & MORITZ LLP

 

 

OF COUNSEL:

/s/ Garrett B. Moritz

 

Garrett B. Moritz (#5646)

FRIED, FRANK, HARRIS, SHRIVER & JACOBSON LLP

Eric D. Selden (#4911)

Scott B. Luftglass

100 S. West Street, Suite 400

One New York Plaza

Wilmington, Delaware 19801

New York, New York 10004

(302) 576-1600

 

 

 

Attorneys for Greenhill & Co., Inc. and Greenhill & Co., LLC

 

62

--------------------------------------------------------------------------------